                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


DON FAIRFAX,

                      Plaintiff,

       v.                                                    Civil Action 2:16-cv-680
                                                             Judge George C. Smith
                                                             Magistrate Judge Jolson
HOGAN TRANSPORATION
EQUIPMENT, INC., et al.,

                      Defendants.


                                    OPINION AND ORDER

       This matter is before the Court on the parties’ Joint Motion for Leave to File Motion for

Approval of FLSA Settlement, Supporting Memorandum, Motion for Approval of Attorneys’

Fees, and Settlement Agreement Under Seal (Doc. 79). For the reasons that follow, the Joint

Motion is DENIED.

I.     BACKGROUND

       Plaintiff filed this collective action pursuant to the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201, et seq., and the Ohio Minimum Fair Wage Standards Act, Ohio Revised Code

Chapter 4111, et seq. (“Fair Wage Act”) on July 14, 2016. (Doc. 1). As set forth in the Second

Amended Complaint, Defendants allegedly “did not pay [their] logistics employees responsible

for fleet management and dispatching duties overtime at a rate of time and one-half for each hour

worked over 40 hours-per-week.” (Doc. 24, ¶ 2). The Court conditionally certified the proposed

class in its September 29, 2017 Opinion and Order (Doc. 53).

       In their Joint Motion, the parties represent that they have reached a settlement that:

       (1) resolve[s] all wage and hour claims between Plaintiff and all opt-in Plaintiffs
       and Defendants based on the voluminous discovery and documents exchanged
       between the parties; (2) proposes proper notice to the discrete, identifiable class
       that has already opted into this action; (3) [proposes] the specific timing of
       communication to the identifiable class and their response time to such
       communications; (4) [proposes] the handling of costs and attorneys’ fees which
       were sought in Plaintiff’s Complaint; and (5) provides that terms of the Agreement
       be kept confidential in an effort to avoid future disputes and claims between the
       Parties.

(Doc. 79 at 2). They request leave to file their Joint Motion For Approval of FLSA Settlement,

Memorandum in Support of Joint Motion For Approval, Motion for Approval of Attorneys’ Fees,

and proposed Settlement Agreement (“the Settlement Documents”). (Id. at 1). According to them,

“[f]iling the Settlement Documents in this matter under seal will advance the Parties’ settlement,

preserve judicial resources, and promote efficient administration of the proposed Settlement

Agreement.” (Id.).

II.    ANALYSIS

       A district court may enter a protective order during discovery on a mere showing of “good

cause.” Fed. R. Civ. P. 26(c)(1). “[V]ery different considerations apply” when a party seeks to

seal documents “[a]t the adjudication stage,” which applies “when the parties place material in the

court record.” Shane Grp., Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir.

2016) (quotation omitted). “Unlike information merely exchanged between the parties, ‘[t]he

public has a strong interest in obtaining the information contained in the court record.’” Id.

(quoting Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1180 (6th Cir. 1983)). For

this reason, the moving party has a “heavy” burden of overcoming a “‘strong presumption in favor

of openness’ as to court records.” Shane Grp., 825 F.3d at 305 (quoting Brown & Williamson, 710

F.2d at 1179); see also Shane Grp., 825 F.3d at 305 (“Only the most compelling reasons can justify

non-disclosure of judicial records.” (quotation omitted)). “[T]he seal itself must be narrowly

tailored to serve that reason,” which requires the moving party to “analyze in detail, document by



                                                2
document, the propriety of secrecy, providing reasons and legal citations.” Shane Grp., 825 F.3d

at 305–06 (quotation omitted). Similarly, the court “that chooses to seal court records must set

forth specific findings and conclusions which justify nondisclosure.” Id. at 306 (quotation

omitted).

       “The party requesting to seal court records bears a heavy burden to overturn” the

presumption in favor of public access to court records, “and that burden only gets heavier the

‘greater the public interest in the litigation’s subject matter.’” Stanley v. Turner Oil & Gas Props.,

Inc., No. 2:16-CV-386, 2017 WL 5068444, at *1 (S.D. Ohio July 24, 2017) (quoting Shane Grp.,

825 F.3d at 305). “The public has a keen interest in the outcome of FLSA litigation, and as such,

‘sealing a FLSA settlement rarely, if ever, will be shown to outweigh the public right to access of

judicial documents.’” Stanley, 2017 WL 5068444, at *1 (quoting Smolinski v. Ruben & Michelle

Enters. Inc., No. 16-CV-13612, 2017 WL 835592, at *3 (E.D. Mich. Mar. 3, 2017)). “In the Sixth

Circuit and elsewhere, the ‘great weight of authority’ favors open court documents generally and

favors open FLSA settlement agreements specifically.” Stanley, 2017 WL 5068444, at *1 (quoting

Smolinski, 2017 WL 835592, at *3); see also Zego v. Meridian-Henderson, No. 2:15-CV-3098,

2016 WL 4449648, at *1 (S.D. Ohio Aug. 24, 2016) (“Although the Sixth Circuit has not yet

weighed in on this issue, the overwhelming majority of trial courts to consider whether to approve

confidential settlements in FLSA cases have held that there is a strong presumption in favor of

public access to settlement agreements in these cases.”).         As a general rule, “[a]bsent an

‘extraordinary reason,’ such settlement agreements should not be sealed.” Zego, 2016 WL

4449648, at *1.

       Here, the parties have not put forward an extraordinary reason to justify filing the

Settlement Documents under seal. First, the parties argue that they have agreed “that specific terms

of this settlement should remain confidential and further agreed to jointly request permission to file
                                                  3
this specific document under seal.” (Doc. 79 at 4). This does not overcome the presumption of

public access to judicial documents. See id. at *2 (The parties “proffered reason for seeking leave

to file the settlement agreement under seal—that confidentiality is one of the terms of the

settlement—is insufficient to overcome the strong presumption of public access to FLSA

settlements” (internal citation omitted)); Snook v. Valley OB-GYN Clinic, P.C., No. 14-CV-12302,

2014 WL 7369904, at *3 (E.D. Mich. Dec. 29, 2014) (“Generally, courts have ‘roundly rejected’

the argument that confidentiality provisions in settlement agreements are a sufficient interest to

overcome the presumption of public access.” (quoting Joo v. Kitchen Table, Inc., 763 F. Supp. 2d

643, 648 (S.D.N.Y. 2011)).

       Second, the parties assert that filing under seal is necessary to “avoid protracted litigation

and minimize the risk of duplicative lawsuits which may circumvent the settlement process.” (Doc.

79 at 4–5; see also id. at 5 (expressing “serious concerns” about “copy-cat litigation”)). While the

public filing of the Settlement Documents, “may affect the settlement of other cases, the fear of

copycat lawsuits or embarrassing inquiries [does] not suffice to defeat the presumption of public

access.” Lee v. Asurian Ins. Servs., Inc., 206 F. Supp. 3d 1307, 1309 (M.D. Tenn. 2016) (citation

and internal quotations omitted); see also Stanley, 2017 WL 5068444, at *2 (recognizing that “the

threat of copycat lawsuits engendered by placing the agreement on the public court docket is too

speculative” (citing Green v. Hepaco, LLC, No. 2:13-CV-02496-JPM, 2014 WL 2624900, at *5

(W.D. Tenn. June 12, 2014))).

       Third, the parties argue, “filing the Settlement Documents under seal will not impede any

named parties or class members from determining their rights and obligations under the Settlement

Agreement.” (Doc. 79 at 5). “The class is identified and, thus, there is no public interest in the

terms of the Agreement.” (Id.). Congress and the majority of the courts to consider the question

have reached a different conclusion. See Zego, 2016 WL 4449648, at *1 (“The Court agrees with
                                                 4
the majority of courts that have considered this issue, including courts within the Sixth Circuit,

and held that ‘[a] confidentiality provision in an FLSA settlement agreement . . . contravenes the

legislative purpose of the FLSA.’” (quoting Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1242

(M.D. Fla. 2010))).

       Finally, the parties contend that “filing the Settlement Documents under seal will not

impair the Court’s administration of the settlement.” (Doc. 79 at 5). But filing of the Settlement

Documents on the public docket will not impair the Court’s administration of the settlement either.

Given the strong presumption in favor of public access to judicial documents, this is not a reason

to seal the Settlement Documents here.

III.   CONCLUSION

       For the foregoing reasons, the parties’ Joint Motion is DENIED. The parties may choose

either to file the Settlement Documents on the public docket or to continue to litigate this case.



       IT IS SO ORDERED.




Date: February 6, 2019                                /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 5
